DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/01/2022. As directed by the amendment: claim(s) 6-7 has/have been amended; no claim(s) has/have been cancelled and new claim(s) 22-24 has/have been added. Thus, claims 6-13 and 21-24 are presently pending in this application.

Election/Restrictions
Newly submitted claims 22-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The apparatus of claim 22 can be used to perform another method different from the method of claim 6.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 22-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites the limitation “wherein creating the conductive pathway includes electrically coupling the solder paste and wire to only a portion of the back-drilled via, wherein the portion is the plated portion.” Examiner considers this limitation to be new matter. The term “only” implies that solder would be exclusively connected to the wire and the plated portion. Applicant’s specification does not disclose the exclusive nature of what is claimed and it is inconceivable, from the disclosure, how this is achieved. Since solder is spread into or injected into the back-drilled via, one of ordinary skill would conclude that at least some portion other that the plated portion would be in contact with the solder paste during spreading or injection and after curing. 
Claims 22-24 are directed towards an apparatus configured for back-drilled via probing. However, Applicant’s specification does not disclose an apparatus for back-drilled via probing. The term “apparatus” does not appear in the specification at all. Examiner considers the limitations of claims 22-24 to not be adequately described in the specification and the limitations are considered to be new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny et al (US 20100085717) in view of Singh et al (US 2020/0128676) and Campbell et al (US 2018/0340956).
	Regarding claim 6, Sweeny discloses a process of back-drilled via probing, the process comprising: 
dispensing solder paste into a voided portion of a back-drilled via of a printed circuit board ([0025] lines 10-12 ---“A squeegee 40 is used to move the solder paste 38 over the solder stencil 36 and into the component holes 16'.”), wherein the voided portion of the back-drilled via is formed by removing a via stub from the back-drilled via (Examiner considers this limitation to not be an active step in the claimed process. It appears that the back-drilled via would have been made and the stub removed before the active step of dispensing would occur.) ; 
inserting a wire into the solder paste ([0026] lines 7-10 ---“As illustrated in operation 54, leads of the through-hole electrical components 42, 44 are inserted through the solder paste 38 and into the component holes 16' and 34, respectively.”); 
allowing the solder paste to cure to create a conductive pathway through the voided portion of the back-drilled via to a plated portion of the back-drilled via ([0029] lines 6-8 ---“ In general, the combination of solder paste and solder forms a solder joint that is used to bond the electronics to the PCB 10'.” and [0029] lines 15-19 ---“ By increasing the size of the solder joint as exhibited at the component hole 16', increased electrical conductivity may be obtained between the leads of the through-hole electrical component 42 and the tracks of the PCB.”). 
However, Sweeny does not disclose applying a current to the wire to reflow the solder paste; and coupling a probe to the wire using a probe lead for back-drilled via probing.
Nonetheless, Singh teaches applying a current to the wire to reflow the solder paste ([0031] lines 1-6 ---“As illustrated in FIG. 2B, driving current through wire probe 210 results in heating of the inside of the plated through-hole, as well as melting of solder block 220, such that solder 221 migrates by capillary action along the conductive plating, into the plated through-hole, and fills the plated through-hole.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sweeny by incorporating the step of applying current to the wire as taught by Singh for the purpose of melting the solder.
Furthermore, Campbell teaches coupling a probe to the wire using a probe lead for back-drilled via probing ([0004] lines 2-5 ---“One of the most popular conventional methods is to solder a probe tip, via generally short wires, directly to the metal contact on the DUT.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sweeny by incorporating the coupling of the probe for the purpose of performing tests or taking measurements. 
Regarding claim 8, Sweeny in view of Singh and Campbell teaches the process as appears above (see the rejection of claim 6), and Sweeny further teaches wherein dispensing the solder paste includes applying the solder paste over the voided portion and utilizing an edged surface to sweep the solder paste into the voided portion ([0025] lines 10-12 ---“A squeegee 40 is used to move the solder paste 38 over the solder stencil 36 and into the component holes 16'.”).
Regarding claim 10, Sweeny in view of Singh and Campbell teaches the process as appears above (see the rejection of claim 6), and Campbell further teaches wherein coupling the probe to the wire using the probe lead includes soldering the probe lead to the wire ([0004] lines 2-5 ---“One of the most popular conventional methods is to solder a probe tip, via generally short wires, directly to the metal contact on the DUT.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sweeny in view of Singh and Campbell by incorporating the coupling of the probe for the purpose of performing tests or taking measurements.
Regarding claim 21,  Sweeny in view of Singh and Campbell teaches the process as appears above (see the rejection of claim 6), and Sweeny in view of Singh and Campbell further teaches wherein the plated portion of the back-drilled via is positioned at a bottom of the back-drilled via, and wherein the voided portion of the back-drilled via is positioned at a surface of the printed circuit board (Examiner considers these limitations to be steps performed on the workpiece before any of the active steps of claim 6 are performed on the workpiece. There are no steps claimed for forming the back-drilled via or any structural components associated with the back-drilled via. The claimed features of the workpiece of claims 6 and 21 have no bearing on the claimed process. The steps of claim 6 can be used to fill any voided portion in any circuit board.)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny et al (US 20100085717) in view of Singh et al (US 2020/0128676) and Campbell et al (US 2018/0340956) as applied to claim 6, further in view of DiStefano et al (US 7,393,214).
Regarding claim 7, Sweeny in view of Singh and Campbell teaches the process as appears above (see the rejection of claim 6), and Singh teaches wherein creating the conductive pathway includes electrically coupling the solder paste and wire to only a portion of the back-drilled via (Fig. 2C shows solder paste connecting wire with plated portion of the via, creating a conduction path.), wherein the portion is the plated portion but does not teach wherein the wire is formed from a nickel-chromium alloy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sweeny in view of Singh and Campbell by incorporating the creating of the conductive pathway includes electrically coupling the solder paste and wire to only a portion (plated portion) of the back-drilled via as taught by Singh for the purpose of creating a conductive pathway.
Furthermore, DiStefano teaches wherein the wire is formed from a nickel-chromium alloy (Col. 8 lines 12-17 ---“For example, the material may be selected from a group without limitation including stainless steel of various types, tempered steels, beryllium copper, phosphor bronze, copper alloys of various types, nickel tungsten alloys, nickel chromium alloys, nickel manganese alloys, nickel binary and ternary alloys, titanium alloys, and even nitinol-type alloys.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sweeny in view of Singh and Campbell by incorporating the nickel-chromium alloy wire as taught by DiStefano for the purpose of providing a durable wire for heating and electrical conduction.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny et al (US 20100085717) in view of Singh et al (US 2020/0128676) and Campbell et al (US 2018/0340956) as applied to claim 6, further in view of Hembree et al (US 6,589,594).
Regarding claim 9, Sweeny in view of Singh and Campbell teaches the process as appears above (see the rejection of claim 6), but does not teach wherein dispensing the solder paste includes injecting the solder paste into the voided portion.
Nonetheless, Hembree teaches wherein dispensing the solder paste includes injecting the solder paste into the voided portion (Col. 4 lines 54-56 ---“The solder jet nozzle 13 is aligned with through-via 11 and one or more molten balls 26 are deposited into through-via 11, as shown in FIG. 3.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sweeny in view of Singh and Campbell by incorporating the dispensing of solder paste as taught by Hembree for the purpose of providing an electrical contact.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny et al (US 2010/0085717) in view of Singh et al (US 2020/0128676) and Campbell et al (US 2018/0340956) as applied to claim 6, further in view of Bellinghausen et al (US 6,288,562). 
Regarding claim 11, Sweeny in view of Singh and Campbell teaches the process as appears above (see the rejection of claim 6), but does not teach wherein coupling the probe to the wire using the probe lead includes mechanically fixing the probe lead to the wire.
Nonetheless, Bellinghausen teaches wherein coupling the probe to the wire using the probe lead includes mechanically fixing the probe lead to the wire (Col. 2 lines 31-32 ---“Once the test pin 10 has been installed, the loop 10 provides a convenient point for attachment of a clip-on test probe 22.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sweeny in view of Singh and Campbell by incorporating mechanically fixing the probe lead to the wire as taught by Bellinghausen for the purpose of attaching the probe for circuit board testing.
Regarding claim 12, Sweeny in view of Singh, Campbell, and Bellinghausen teaches the process as appears above (see the rejection of claim 11), and Bellinghausen further teaches wherein the probe lead includes an actuatable element for mechanically fixing the probe lead to the wire (Col. 2 lines 31-32 ---“Once the test pin 10 has been installed, the loop 10 provides a convenient point for attachment of a clip-on test probe 22.” Examiner interprets that the clip-on test probe is actuatable because of the nature of the attachment to the wire.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sweeny in view of Singh and Campbell by incorporating mechanically fixing the probe lead to the wire as taught by Bellinghausen for the purpose of attaching the probe for circuit board testing.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny et al (US 2010/0085717) in view of Singh et al (US 2020/0128676) and Campbell et al (US 2018/0340956) as applied to claim 6, further in view of Li et al (US 2005/0048807).
Regarding claim 13, Sweeny in view of Singh and Campbell teaches the process as appears above (see the rejection of claim 6), but does not teach wherein inserting the wire into the solder paste includes inserting a plurality of wires into the solder paste. 
Nonetheless, Li teaches wherein inserting the wire into the solder paste includes inserting a plurality of wires (Fig. 3A #2 contact element; [0047] ---“ According to the present invention, electrical contact 2 may be fabricated from three, four, or more loosely woven or braided conductive fibers or wires using, e.g., a conventional wire braiding machine (not shown).) into the solder paste.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the single wire of Sweeny in view of Singh and Campbell with the contact element as taught by Li for the purpose of providing an electrical connection between the probe and the PCB board.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
For independent claim 6:
Applicant argues that the cited prior art does not disclose, teach, or suggest "allowing the solder paste to cure to create a conductive pathway through the voided portion of the back-drilled via to a plated portion of the back-drilled via."  Examiner respectfully disagrees.
Applicant cites paragraph [0029] of Sweeny which states that the solder may provide for increased mechanical strength for the bond to the PCB as well as increased electrical connectivity between the electrical component and the tracks of the PCB. Examiner interprets the tracks of the PCB board to be plated portions of the back-drilled via since these track provide an electrical connection between various components of the PCB board and a power supply. The tracks are exposed portions within the back-drilled via of the PCB board and are used to establish an electrical connection. Furthermore, Singh teaches a plated portion housed in the back-drilled via. The combination of the cited prior art teaches the claimed step of "allowing the solder paste to cure to create a conductive pathway through the voided portion of the back-drilled via to a plated portion of the back-drilled via."

For dependent claim 7:
Applicant argues that the cited prior art does not disclose, teach, or suggest "wherein creating the conductive pathway includes electrically coupling the solder paste and wire to only a portion of the back-drilled via, wherein the portion is the plated portion." Examiner respectfully disagrees.
Applicant does not disclose, in the specification, that only the plated portion of the back-drilled via is contacted by solder. The term “only” implies that solder would be exclusively connected to the wire and the plated portion. Applicant’s specification does not disclose the exclusive nature of what is claimed and it is inconceivable, from the disclosure, how this is achieved. Since solder is spread into or injected into the back-drilled via, one of ordinary skill would conclude that at least some portion other that the plated portion would be in contact with the solder paste during spreading or injection and after curing.
For newly added claims 22-24:
Newly submitted claims 22-24 are directed to an invention that is independent or distinct from the invention originally claimed. Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE E MILLS JR./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761